                                                                                    DISTRICT OF OREGON
                                                                                         FILED
                                                                                        August 22, 2019
                                                                                  Clerk, U.S. Bankruptcy Court


IT IS ORDERED that if no response or withdrawal of the objection is filed within 35 days from the date
in the FILED stamp above, the objection will be sustained without further order and the claim will be
treated as provided in paragraph 3 below.

IT IS FURTHER ORDERED that, within 5 days of the FILED date of this order, the objecting party
must serve, as necessary, this objection with the Notice of Objection of Claim and file a separate
certificate of service.




                                                                       _____________________________
                                                                              TRISH M. BROWN
                                                                            U.S. Bankruptcy Judge



                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON

    In re                                                    )
     Melody Dawn Taylor                                      )   Case No.___________________
                                                                         19-30351-tmb13
                                                             )
                                                             )
                                                             )   OBJECTION TO CLAIM, AND
                                                             )   ORDER THEREON
                                                             )
                                                             )
    Debtor(s)                                                )



    1. The undersigned objects to Claim No. _______,
                                               3     filed in the amount of $381913.35          by:

                     Frederick W. Kreidler IRA, LLC
    Claimant’s name: _______________________________________________________________

      Proof of Claim Notice Address:                    FRBP 7004(h) Service Address, if
     Frederick W. Kreidler IRA, LLC                     applicable (objecting party must serve)
     c/o Frederick Kreidler, Managing Member
     19005 Firlands Way N
     Seattle, WA 98133




    763 (12/1/2017)                            Page 1 of 3

                          Case 19-30351-tmb13        Doc 61      Filed 08/22/19
2. The undersigned objects to such claim on the ground(s) it (check all applicable sections):

        Duplicates Claim No.               filed by                                         .

        Fails to assert grounds for priority.

        Was not filed on behalf of a real party in interest (e.g., does not include a copy of the
        assignment(s) upon which it is based).

        Appears to include interest or charges accrued after the filing.

        Appears that value of collateral exceeds debt.

        Arrearage asserted is incorrect.

        The creditor filed a secured claim, but neither: (a) specified that any portion of the claim
        should be treated as unsecured nor (b) requested a hearing to determine the value of their
        collateral, and therefore the trustee objects to any portion of the claim being treated as
        unsecured.

        The creditor filed a claim for taxes assessed against real or personal property of the
        debtor(s). The undersigned represents that the interest of the estate in the real or personal
        property against which the above taxes were assessed has no value in that the estate has no
        equity or interest in such property, and so under the provisions of 11 U.S.C. §502(b) no
        order can be made for payment of such taxes.

        Proof of claim does not include documentation required by FRBP 3001(c) and (d) (e.g., a
        copy of the note, or documents establishing secured status).

        Other:
         Creditor is not in possession of the original Note. The copy of the Note attached
         to the Proof of Claim is endorsed in 'blank'. Creditor has no standing to enforce
         the Deed of Trust or the debt.



3. The undersigned recommends said claim be (check applicable box(es)):

        Disallowed in full.

        (If objection is based on failure to provide documentation) Disallowed for distribution: If
        an amended claim including the required documentation is not filed within 30 days of the
        filed date noted above, no distribution on account of the claim will be made by the trustee
        or debtor.

        Allowed as a SECURED claim for $_______________; a PRIORITY UNSECURED
        claim for $_______________; AND a NONPRIORITY UNSECURED claim for
        $________________. [You must fill in each blank even if it is $0.]

        (If amount of arrearage is contested) The amount of the arrearage is $_________________.

763 (12/1/2017)                                 Page 2 of 3

                       Case 19-30351-tmb13            Doc 61   Filed 08/22/19
4. THE UNDERSIGNED CERTIFIES THAT:

    a. The undersigned will make any required service of this objection and file a separate
       certificate of service.

    b. If this objection is filed in a chapter 11 case, the undersigned has complied with LBR
       3007-1(b)(2) (requiring pre-filing conferral).

    c. A copy of any Withdrawal of this Objection will be served on all parties that were served
       a copy of this Objection (i.e., the U.S. Trustee, any trustee, debtor(s), the creditor at the
       address shown above, and their respective attorneys; and, if the creditor is a federal agency,
       on the U.S. Attorney for the District of Oregon and the U.S. Attorney General).



DATE: ____________
        08/22/19   __________________________________________________________
                   /s/ Ted A. Troutman, OSB #844470, Attorney for Debtor(s)
                   Objecting Party Signature AND Relation to Case
                        Ted A. Troutman, 5075 SW Griffith Dr., STE 220, Bvtn, OR 97005
                        __________________________________________________________
                        Objecting Party Name AND Service Address (Type or Print)
                        503-292-6788
                        __________________________________________________________
                        Objecting Party Phone Number
                        __________________________________________________________
                        PO Box 249, Gresham, OR 97030                              (5177)
                        (If Debtor is Objecting Party) Debtor’s Address AND Taxpayer I.D.#(s)
                        (last 4 digits)




763 (12/1/2017)                              Page 3 of 3

                      Case 19-30351-tmb13         Doc 61     Filed 08/22/19
